Citation Nr: 0812433	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-29 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Meniere's disease, to include as secondary to service-
connected bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for Meniere's disease, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to July 
1976.  The veteran had an additional period of active service 
from July 1976 to July 1980 for which he is not eligible for 
VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for Meniere's disease 
on the merits.  

Service connection for dizziness was previously denied in a 
March 1983 rating decision.  The claim presently on appeal is 
framed as entitlement to service connection for Meniere's 
disease.  However, the Board finds that the prior 
adjudication was of the same claim, however styled, and is 
thus more appropriately framed as styled above.  Ashford v. 
Brown, 10 Vet. App. 120 (1997).

The issue of entitlement to service connection for Meniere's 
disease, to include as secondary to service-connected 
bilateral hearing loss and tinnitus is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for dizziness (Meniere's 
disease) was previously denied in a March 1983 rating 
decision.  The veteran was notified of the decision but 
failed to perfect an appeal.

2.  The evidence received since the final denial in March 
1983 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

CONCLUSIONS OF LAW

1.  The March 1983 rating decision that denied the claim for 
service connection for dizziness (Meniere's disease) is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for dizziness (Meniere's 
disease).  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for dizziness (Meniere's disease) was 
previously denied in a March 1983 rating decision.  Although 
the RO denied the veteran's claim for service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a March 1983 rating decision, the RO denied the veteran's 
claim for service connection for dizziness.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2006 and 2007).  Thus, the March 1983 decision became final 
because the veteran did not file a timely appeal.

The claim for entitlement to service connection for dizziness 
(Meniere's disease) may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in June  2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence 
demonstrating a current diagnosis of a disorder manifested by 
dizziness and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in June 2005.  The Board finds that the evidence 
received since the last final decision in March 1983 is not 
cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes treatment records dated from 
July 2001 to December 2006 which show that the veteran has 
been diagnosed with and treated for Meniere's disease (a 
disorder manifested by dizziness).  This is evidence that is 
both new and material, as it demonstrates a current diagnosis 
of a disorder manifested by dizziness.  At the time of the 
March 1983 denial, the veteran did not have a formal 
diagnosis of a disorder manifested by complaints of 
dizziness.  This new evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303 (2007).   New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for dizziness (Meniere's disease) is 
reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for Meniere's disease is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The veteran in this case underwent VA examination in 
conjunction with his claim in May 2006.  The examiner at that 
time determined that the etiology of the veteran's Meniere's 
disease could not be ascertained without resort to 
speculation.  Significantly, the examiner did not address 
whether the veteran's service-connected bilateral hearing 
loss or tinnitus had aggravated or caused the development of 
Meniere's disease.  Following the VA examination, the veteran 
submitted two private opinions from the same physician, dated 
in October and December 2006.  In each opinion, the private 
physician stated that it was her opinion that the only sound 
medical explanation for the veteran's Meniere's disease was 
exposure to acoustic trauma during active service.  The 
private physician, however, did not provide an explanation as 
to how she arrived at this conclusion.  

While the veteran has already been afforded a VA examination, 
because the VA examiner did not address whether the veteran's 
service-connected bilateral hearing loss or tinnitus had 
aggravated or caused the development of Meniere's disease, 
and the private opinions were not of record at the time of 
that examination, a remand for an additional opinion 
addressing the etiology of the Meniere's disease is 
necessary.  Additionally, the Board finds that an additional 
opinion is necessary in order to reconcile the conflicting 
opinions of record.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to ascertain the etiology 
of the veteran's Meniere's disease.  
The examiner should review the record 
and render an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that the 
veteran's Meniere's disease is the 
result of exposure to acoustic trauma 
in service, and whether it is as likely 
as not (50 percent probability or 
greater) that his service-connected 
bilateral hearing loss and tinnitus 
caused or aggravated the development of 
the disease.  The examiner should 
indicate that the claims file has been 
reviewed and discuss the private and VA 
medical records of treatment relating 
to Meniere's disease, including those 
demonstrating complaints of dizziness 
as early as July 1976, and in February 
1983.  The examiner should specifically 
address and reconcile the opinion with 
the October and December 2006 opinions 
finding that his Meniere's disease is 
the result of exposure to acoustic 
trauma in service.  The rationale for 
all opinions must be provided.

2.  Then, readjudicate the veteran's 
claim for service connection for 
Meniere's disease, to include as 
secondary to service-connected 
bilateral hearing loss and tinnitus.  
If any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


